                        Case 8:19-bk-07523-MGW                    Doc 5       Filed 08/14/19         Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-07523-MGW
Debra Ann Hernandez                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-8                  User: cahyen                       Page 1 of 1                          Date Rcvd: Aug 12, 2019
                                      Form ID: 309A                      Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 14, 2019.
db             +Debra Ann Hernandez,    10208 Oak Forest Dr,   Riverview, FL 33569-5973
28426746       +Macy’s c/o National Bank,    PO Box 78008,   Phoenix, AZ 85062-8008
28426747       +Marcadis Singer, P.A.,    5104 South Westshore Blvd.,   Tampa, FL 33611-5650
28426749       +RHC Master Association,    P.O. Box 23647,   Tampa, FL 33623-3647
28426750       +Robertson, Anschutz & Schneid, P.L.,    6409 Congress Ave, Ste 100,   Boca Raton, FL 33487-2853
28426751       +Rushmore Loan Management Services,    PO Box 55004,   Irvine, CA 92619-5004

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: katelyn@brandonlawyer.com Aug 12 2019 23:36:39       Katelyn M Vinson,
                 The Golden Law Group,   808 Oakfield Drive, Suite A,    Brandon, FL 33511
tr              EDI: QRMDAUVAL.COM Aug 13 2019 03:33:00      Richard M Dauval,    P.O. Box 13607,
                 St. Petersburg, FL 33733-3607
ust            +E-mail/Text: ustpregion21.tp.ecf@usdoj.gov Aug 12 2019 23:37:42
                 United States Trustee - TPA7/13,   Timberlake Annex, Suite 1200,     501 E Polk Street,
                 Tampa, FL 33602-3949
28426743        EDI: CAPITALONE.COM Aug 13 2019 03:28:00      Capital One,    PO Box 30285,
                 Salt Lake City UT 84130-0285
28426744       +EDI: DISCOVER.COM Aug 13 2019 03:28:00      Discover Financial Svcs. LLC,    P.O. Box 3025,
                 New Albany, OH 43054-3025
28426745       +EDI: IRS.COM Aug 13 2019 03:28:00      Internal Revenue Service,    Central Insolvency Operation,
                 PO Box 7346,   Philadelphia, PA 19101-7346
28426748       +E-mail/Text: newbk@Regions.com Aug 12 2019 23:37:27      Regions Bank,    PO Box 10063,
                 Birmingham, AL 35202-0063
28426752       +EDI: RMSC.COM Aug 13 2019 03:28:00      Steinmart,   P.O.Box 103104,    Roswell, GA 30076-9104
28426753       +EDI: RMSC.COM Aug 13 2019 03:28:00      Synchrony Bank,    170 West Election Road,   Suite 125,
                 Draper, UT 84020-6425
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 12, 2019 at the address(es) listed below:
              Katelyn M Vinson   on behalf of Debtor Debra Ann Hernandez katelyn@brandonlawyer.com,
               igotnotices2@brandonlawyer.com
              Richard M Dauval   rdauval@leavenlaw.com, rdauval@ecf.axosfs.com,sellassets@ecf.inforuptcy.com,
               mfowler@leavenlaw.com,emartin@leavenlaw.com
              United States Trustee - TPA7/13   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
                       Case 8:19-bk-07523-MGW                          Doc 5   Filed 08/14/19            Page 2 of 3
Information to identify the case:
Debtor 1              Debra Ann Hernandez                                               Social Security number or ITIN        xxx−xx−9578
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 8/9/19
Case number:          8:19−bk−07523−MGW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Debra Ann Hernandez

2.      All other names used in the
        last 8 years

3.     Address                               10208 Oak Forest Dr
                                             Riverview, FL 33569

4.     Debtor's attorney                     Katelyn M Vinson                                       Contact phone 813−413−8700
                                             The Golden Law Group
       Name and address                      808 Oakfield Drive, Suite A                            Email: katelyn@brandonlawyer.com
                                             Brandon, FL 33511

5.     Bankruptcy Trustee                    Richard M Dauval                                       Contact phone 727−327−3328
                                             P.O. Box 13607
       Name and address                      St. Petersburg, FL 33733−3607

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                       Case 8:19-bk-07523-MGW                           Doc 5          Filed 08/14/19               Page 3 of 3
Debtor Debra Ann Hernandez                                                                                       Case number 8:19−bk−07523−MGW


6. Bankruptcy Clerk's Office                    Sam M. Gibbons United States Courthouse                          Hours open:
                                                801 North Florida Avenue, Suite 555                              Monday − Friday 8:30 AM −
    Documents in this case may be filed at this Tampa, FL 33602                                                  4:00PM
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                               Contact phone 813−301−5162

                                                                                                                 Date: August 12, 2019

7. Meeting of creditors                          September 11, 2019 at 01:00 PM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a Room 100−A, 501 East Polk St.,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court (Timberlake Annex), Tampa, FL
    both spouses must attend. Creditors may
    attend, but are not required to do so. You   docket.                                          33602
    are reminded that Local Rule 5073−1
    restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: November 12, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
